DETAILED ACTION
Applicant’s Amendment filed on December 16, 2020 has been reviewed. 
Claims 8 and 9 are amended in the amendment.
Claims 1-17 have been examined.

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Applicant's arguments with respect to claims 1-17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 7, 9  and 14-17are objected to because of the following informalities:  
In claim 9, at lines 2-3, “the predetermined time span” should be changed to “[[the]]a predetermined time span”.  
In claims 7 and 14-17, at line 2, “the transmission profile” should be changed to “the transmission profile browser parameter”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0372623 A1), herein after referred to as Chen, in view of Reznik et al. (US 2016/0219248 A1), hereinafter referred to as Reznik.

With respect to claim 1, Chen teaches A method for adapting a real-time communication transmission profile of a real-time Web communication interface of a browser (the rate control mechanism built into a compliant WebRTC browser to make the browser web-call friendly; the WebRTC browser with in-built rate control mechanism to perform rate control, para. 0074), the method comprising modifying a transmission profile browser parameter of a real-time communication interface of a browser as a function of bandwidth-related data recovered during a real-time Web communication (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the start up stage to allow a faster rate adapting speed; the increasing percentage can also be adaptive according to the queuing delay and loss level, para. 0060).
Chen does not explicitly teach a function of bandwidth-related data recovered during a time span of a real-time Web communication.
However, Reznik teaches a function of bandwidth-related data recovered during a time span of a real-time Web communication (the i.sup.th client adjust (e.g., modify) its encoded bit rate based on an observed channel bandwidth, para. 0157; WebRTC include a congestion control mechanism; the sender and/or the receiver estimate the available bandwidth; the sender side estimate A.sub.s(t.sub.k) at time t.sub.k, para. 0165; the actual maximum sending rate A that can be used be limited by the available bandwidth estimate of the receiver A.sub.r(t.sub.k), para. 0166; fig. 23; the client support other browsers by installing WebRTC plugins, for example.  WebRTC (Web Real-Time Communication) is an API definition being drafted by the World Wide Web Consortium (W3C); Web RTC enables browser-to-browser applications for voice calling, video chat, and P2P file sharing without plugins, para. 0184; fig. 23; also see .
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the method of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).

With respect to claim 2, Chen teaches The method of claim 1, additionally comprising recovering the bandwidth-related data recovered during a real-time Web communication, and using the data recovered in modifying of the transmission profile parameter (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the start up stage to allow a faster rate adapting speed; the increasing percentage can also be adaptive according to the queuing delay and loss level, para. 0060).
Further, Reznik teaches the bandwidth-related data recovered during a time span of a real-time Web communication (the i.sup.th client adjust (e.g., modify) its encoded bit rate based on an observed channel bandwidth, para. 0157; WebRTC include a congestion control mechanism; the sender and/or the receiver estimate the .
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the method of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).

With respect to claim 3, Chen teaches The method of claim 2, wherein the data recovery is triggered by a real-time Web communication setup request (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the start up stage [setup request] to allow a faster rate adapting speed; the increasing .

With respect to claim 4, Chen teaches The method of claim 2, additionally comprising triggering a closure of the real-time Web communication in progress as soon as the data recovery has terminated, and setting up a new real-time Web communication triggered by the modification of the transmission profile parameter as a function of the data recovered provided by the recovery (the rate control algorithm operates in the first mode in order to lower the end-to-end queuing delay and packet loss by intentionally underutilizing the available bandwidth; in the second mode, the socket reading speed tcp_rate_limit is set to a predetermined value which is sufficiently high to determine the actual sending rate, para. 0075). 

With respect to claim 5, Chen teaches The method of claim 1, additionally comprising determining a transmission profile as a function of a statistical analysis of the data recovered, wherein the transmission profile thus determined is used in modifying the transmission profile parameter of the real-time Web communication interface of the browser (the rate control algorithm determines whether the measured end-to-end queuing delay and/or packet loss has exceeded respective thresholds for a predetermined proportion of a predetermined time period based on observations; the end-to-end queuing delay threshold set to for example 100 ms and the packet loss threshold is in the region of 3-5%; these values changed according to network type and observations, para. 0077; the end-to-end queuing delay . 

With respect to claim 6, Chen in view of Reznik teaches The method of claim 5 as described above, 
Further, Reznik teaches wherein determining the transmission profile is performed as a function of rules associating a predefined transmission profile with an interval of bandwidth values (the i.sup.th client adjust (e.g., modify) its encoded bit rate based on an observed channel bandwidth, para. 0157; WebRTC include a congestion control mechanism; the sender and/or the receiver estimate the available bandwidth; the sender side estimate A.sub.s(t.sub.k) at time t.sub.k, para. 0165; the actual maximum sending rate A that can be used be limited by the available bandwidth estimate of the receiver A.sub.r(t.sub.k), para. 0166; fig. 23; the client support other browsers by installing WebRTC plugins, for example.  WebRTC (Web Real-Time Communication) is an API definition being drafted by the World Wide Web Consortium (W3C); Web RTC enables browser-to-browser applications for voice calling, video chat, and P2P file sharing without plugins, para. 0184; fig. 23; also see para. .
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the method of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).
 
With respect to claim 7, Chen in view of Reznik teaches The method of claim 1 as described above, 
Further, Reznik teaches wherein the transmission profile comprises at least one of the transmission parameters of the following list: 
Video throughput (adjusting (e.g., modifying video throughput, para. 0157-0160; also see para. 0175) in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084), 
Video resolution, 
Audio throughput, 
Audio resolution. 
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the method of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).

The of claim 1, additionally performing a statistical analysis of the data recovered prior to the modification of the transmission profile (the rate control algorithm determines whether the measured end-to-end queuing delay and/or packet loss has exceeded respective thresholds for a predetermined proportion of a predetermined time period based on observations; the end-to-end queuing delay threshold set to for example 100 ms and the packet loss threshold is in the region of 3-5%; these values changed according to network type and observations, para. 0077).

With respect to claim 9, Chen teaches The of claim 8, wherein the statistical analysis provides as a function of the data recovered a bandwidth averaged over the predetermined time span (the rate control algorithm operates in the first mode in order to lower the end-to-end queuing delay and packet loss by intentionally underutilizing the available bandwidth; in the second mode, the socket reading speed tcp_rate_limit is set to a predetermined value which is sufficiently high to determine the actual sending rate, para. 0075; once the time period t.sub.switch.sub.--.sub.interval has elapsed since entering the first mode, the rate control algorithm switches back to operating in the second mode with the parameter max_bandwidth set to be the average of the value for max_bandwidth, para. 0091).

With respect to claim 10, Chen in view of Reznik teaches The method of claim 8 as described above, 
 wherein the adaptation method is a throughput adaptation method (adjusting (e.g., modifying video throughput, para. 0157-0160) in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084). 
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the method of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).

With respect to claim 11, Chen teaches A non-transitory computer readable medium having stored thereon instructions (the user device includes a computer-readable medium configured to maintain instructions to perform operations, para. 0103), which when executed by a processor, cause the processor to perform the method of claim 1 (the user device includes processors to perform functions, para. 0103). 

With respect to claim 12, Chen teaches A device for adapting a real-time Web communication transmission profile of a real-time Web communication interface of a browser (the rate control mechanism built into a compliant WebRTC browser to make the browser web-call friendly; the WebRTC browser with in-built rate control mechanism to perform rate control, para. 0074), the device comprising a processor and a memory (the user device includes memory and processor, para. 0103), the device configured to modify a transmission profile browser parameter of a real-time Web communication interface of a browser as a function of bandwidth-related data recovered of a real-time Web communication (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the start up stage to allow a faster rate adapting speed; the increasing percentage can also be adaptive according to the queuing delay and loss level, para. 0060). 
Chen does not explicitly teach a function of bandwidth-related data recovered during a time span of a real-time Web communication.
However, Reznik teaches a function of bandwidth-related data recovered during a time span of a real-time Web communication (the i.sup.th client adjust (e.g., modify) its encoded bit rate based on an observed channel bandwidth, para. 0157; WebRTC include a congestion control mechanism; the sender and/or the receiver estimate the available bandwidth; the sender side estimate A.sub.s(t.sub.k) at time t.sub.k, para. 0165; the actual maximum sending rate A that can be used be limited by the available bandwidth estimate of the receiver A.sub.r(t.sub.k), para. 0166; fig. 23; the client support other browsers by installing WebRTC plugins, for example.  WebRTC (Web Real-Time Communication) is an API definition being drafted by the World Wide Web Consortium (W3C); Web RTC enables browser-to-browser applications for voice calling, video chat, and P2P file sharing without plugins, para. 0184; fig. 23; also see .
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the device of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).

With respect to claim 13, Chen teaches A real-time Web communication device comprising a processor and a memory of a real-time Web communication interface of a browser (the user device includes memory and processor, para. 0103; a real-time communication may be implemented between two end points wherein the real time communication goes through the respective WebRTC compliant browsers; the WebRTC browser with in-built rate control mechanism to perform rate control, para. 0074), the device further comprising a real-time Web communication transmission profile adaptor configured to modify a transmission profile parameter of a real-time Web communication device as a function of bandwidth-related data recovered of a real-time Web communication (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the .
Chen does not explicitly teach a function of bandwidth-related data recovered during a time span of a real-time Web communication.
However, Reznik teaches a function of bandwidth-related data recovered during a time span of a real-time Web communication (the i.sup.th client adjust (e.g., modify) its encoded bit rate based on an observed channel bandwidth, para. 0157; WebRTC include a congestion control mechanism; the sender and/or the receiver estimate the available bandwidth; the sender side estimate A.sub.s(t.sub.k) at time t.sub.k, para. 0165; the actual maximum sending rate A that can be used be limited by the available bandwidth estimate of the receiver A.sub.r(t.sub.k), para. 0166; fig. 23; the client support other browsers by installing WebRTC plugins, for example.  WebRTC (Web Real-Time Communication) is an API definition being drafted by the World Wide Web Consortium (W3C); Web RTC enables browser-to-browser applications for voice calling, video chat, and P2P file sharing without plugins, para. 0184; fig. 23; also see para. 0189-0190) in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the device of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).

The method of Claim 1 as described above, Further, 
	Reznik teaches wherein the transmission profile comprises video throughput (adjusting (e.g., modifying video throughput, para. 0157-0160; also see para. 0175) in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the method of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).

	With respect to claim 15, Chen in view of Reznik teaches The method of Claim 1 as described above, 
Further, Reznik teaches wherein the transmission profile comprises video resolution (a client utilize WebRTC to respond to a command from a server; WebRTC adjust (e.g., adapt) the video resolution, para. 0189) in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the method of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0372623 A1), herein after referred to as Chen, in view of Reznik et al. (US 2016/0219248 A1), hereinafter referred to as Reznik, and further in view of Hall (US 2015/0135234 A1).
	
	With respect to claim 16, Chen in view of Reznik teaches The method of Claim 1 as described above, 
	Chen in view of Reznik does not explicitly teach wherein the transmission profile comprises audio throughput.
	However, Hall teaches wherein the transmission profile comprises audio throughput (adjusting frame rates, frame sizes and/or resolution, to provide audio/video output in an optimal or usable form for respective different ones of the client devices, para. 0027) in order to provide audio/video output in an optimal or usable form as taught by Hall (para. 0027).
Therefore, based on Chen in view of Reznik, and further in view of Hall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hall to the method of Chen in view of Reznik in order to provide audio/video output in an optimal or usable form as taught by Hall (para. 0027).

	With respect to claim 17, Chen in view of Reznik teaches The method of Claim 1 as described above, 
	Chen in view of Reznik does not explicitly teach wherein the transmission profile comprises audio resolution.
wherein the transmission profile comprises audio resolution (adjusting frame rates, frame sizes and/or resolution, to provide audio/video output in an optimal or usable form for respective different ones of the client devices, para. 0027) in order to provide audio/video output in an optimal or usable form as taught by Hall (para. 0027).
Therefore, based on Chen in view of Reznik, and further in view of Hall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hall to the method of Chen in view of Reznik in order to provide audio/video output in an optimal or usable form as taught by Hall (para. 0027).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
April 10, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447